     Case 3:21-cv-00176-RFB-CLB Document 83 Filed 05/27/21 Page 1 of 2


1
                                 UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
      ZANE M. FLOYD,                                     Case No. 3:21-cv-00176-RFB-CLB
5
                                       Plaintiff,                      ORDER
6            v.

7     CHARLES DANIELS, et al.,

8                                  Defendants.

9

10          Plaintiff has submitted an application to proceed in forma pauperis. (ECF No. 70).

11   Based on the financial information provided, the Court finds that Plaintiff is unable to

12   prepay the full filing fee in this matter.

13          It is ordered that Plaintiff’s application to proceed in forma pauperis (ECF No. 70)

14   without having to prepay the full filing fee is granted. Plaintiff will not be required to pay

15   an initial installment fee. Nevertheless, the full filing fee will still be due, pursuant to 28

16   U.S.C. § 1915, as amended by the Prison Litigation Reform Act. The movant herein is

17   permitted to maintain this action to conclusion without the necessity of prepayment of fees

18   or costs or the giving of security therefor. This order granting in forma pauperis status

19   will not extend to the issuance and/or service of subpoenas at government expense.

20          It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the Prison

21   Litigation Reform Act, the Nevada Department of Corrections will forward payments from

22   the account of Zane M. Floyd, #66514 to the Clerk of the United States District Court,

23   District of Nevada, 10% of the preceding month’s deposits (in months that the account

24   exceeds $10.00) until the full $350 filing fee has been paid for this action. The Clerk of

25   the Court will send a copy of this order to the Finance Division of the Clerk’s Office. The

26   Clerk will send a copy of this order to the attention of Chief of Inmate Services for the

27   Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

28
     Case 3:21-cv-00176-RFB-CLB Document 83 Filed 05/27/21 Page 2 of 2


1           It is further ordered that, even if this action is dismissed, or is otherwise

2    unsuccessful, the full filing fee will still be due, pursuant to 28 U.S.C. §1915, as amended

3    by the Prison Litigation Reform Act.

4

5           DATED THIS 27th day of May 2021.

6

7                                                     ______
                                                           ____________________________
                                                       RICHARD F. BOULWARE, II
8                                                      UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
